Title: From Thomas Jefferson to George Hay, 20 April 1821
From: Jefferson, Thomas
To: Hay, George


Dear Sir
Monticello
April 20. 21.
I recieved yesterday your favor of the 14th inclosing a paragraph cut from a newspaper, imputing to me expressions of opinion in the difference existing between the high authorities of the state of New York. be assured, Sir, that I have never uttered such expressions, nor even  presumed to form an opinion on the case. I have the highest regard for all the parties: I have considered theirs as a family difference, and duly respected the honesty of their conflicting opinions. but I have read nothing on the subject,  neither the report of the joint committee which you mention, nor the documents on either side. indeed I withdraw so entirely from what is passing generally, that I read but a single newspaper, & that of my own state, and whenever in that anything on this  particular subject, or polemical of any other kind, meets my eye, I pass it over, unread, as not within my concern.I thank you for the occasion given of correcting an unkind attempt to compromit me in a case into which I never presumed to intrude an opinion, & I salute you with great friendship & respectTh: Jefferson